DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application 
2.	This instant Office Action is in response to original  filed on 1/7/2021.
3.	Claims 3-5 and 8-10 are currently cancelled. 
4.	Claims 1-2, 6-7, and 11-14 are numbered accordingly are allowed herein. 
5.	This Office Action is made Notice of Allowance.

Information Disclosure Statement
6.	The information disclosure statement (IDS) submitted on 1/7/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


1.	Claims 1-2 and 6-7 are interpreted under 35 U.S.C 112 (f). This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation are: “configured to” recited in claims 1-2 and 6-7
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	Claim 1 recites terminal apparatus comprising “a reception unit configured to receive” and “a transmission unit configured to transmit” 
Claim 6 recites base station apparatus comprising “a reception unit configured to receive” and “a transmission unit configured to transmit” 
In addition, dependent claims 2 and 7 are included in the 35 U.S.C. 112(f) claim interpretation.
A review of the specification shows that the following: Figs. 15-16 and Sections [0280-0292]  appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation. Therefore, the claims will not be rejected under 35 USC 112b as being indefinite.   It is suggested that the claims be further amended to recite a Transceiver for “transmitting” and “receiving” limitations.

The claims 1-2, 6-7, and 11-14 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.




Allowable Subject Matter/Examiner Reasons for Allowance
1.	Claims 1-2, 6-7, and 11-14 are allowed herein and numbered accordingly. 
2.	As to Independent Claims 1, 6, 11-14 the limitations recited in the claims along with its dependent claims are allowed because in combination with their dependent claims the closest prior arts, Yi et al. US 20190082431 discloses in Section [0070] A specific number (e.g., up to four) of BWPs may be configured for the UE. At a specific time point, only a specific number of BWPs may be active per cell. The number of configurable BWPs or the number of activated BWPs may be configured commonly or individually for UL and DL. The UE can receive PDSCH. PDCCH and/or channel state information (CSI) RS only on the active DL BWP. Also, the UE can transmit PUSCH and/or physical uplink control channel (PUCCH) only on the active UL BWP; Section [0164] There may be multiple DCI formats for RAR, etc. Each format may be expected to be accessed in different search space; Section [0240] Or, in terms of a size of resource allocation field in UL grant, same resource allocation field size from initial UL BWP may be used; the prior art IRUKULAPATI et al. US 20210385856 discloses in Sections [0006] In LTE, The Uplink Grant field in RAR, also referred to as random access response grant field, indicates the resources to be used on the uplink; and The content of these 20 bits starting with the Most Significant Bit (MSB) and ending with the Least Significant Bit (LSB) are as follows: [0007] Hopping flag—1 bit [0008] Fixed size resource block assignment—10 bits [0009] Truncated modulation and coding scheme—4 bits; and Sections [0094] For frequency hopping flag, intra-slot frequency hopping is supported for MSG3, and thus a 1-bit hopping flag may be needed for RAR grant in NR. However, it is silent on receiving search space set, initial and additional UL BWP, activated and/or active UL BWP, and wherein the hopping bit is used to indicate frequency offset.
	However, Yi in view of IRUKULAPATI do not render obvious in combination with other limitations in the independent claims the claim elements A terminal apparatus performing random access procedure comprising: a reception unit configured to receive an initial Uplink (UL) Bandwidth Part (BWP) configuration for an initial UL BWP and an additional UL BWP configuration for an additional UL BWP via Radio Resource Control (RRC) message, wherein one of the initial UL BWP and the additional UL BWP is activated as an active UL BWP, and to receive, in a first search space set, a PDCCH to schedule a Random Access Response (RAR) including a RAR message including a RAR UL grant, a transmission unit configured to transmit a Physical Uplink Shared Channel (PUSCH) scheduled by the RAR UL grant in the active UL BWP,  wherein the RAR UL grant includes a frequency hopping flag field indicating whether to transmit the PUSCH with frequency hopping and a resource allocation field indicating the frequency domain resource allocation for the PUSCH, in a case that the frequency hopping flag is set to 1, a number of most significant bits of the resource allocation field is determined as hopping bit(s) at least based on the size of the initial UL BWP wherein the hopping bit(s) is used to indicate frequency offsets.
Therefore, the prior arts on record and further search on prior arts, fail to teach, alone or in combination the above mentioned claimed features along with other limitations as recited are allowed. 
The Examiner note that the entirety of each independent claims are the subject matter that renders each of the claims allowable, not solely the emphasized portion above. The dependent claims are allowable for at least the limitations of the corresponding parent independent claim (and/or their own required limitations).
Furthermore, for claims 1-2, 6-7, and 11-14 each meet the provisions of 35 U.S.C. 101 and relevant provisions of 35 U.S.C. 112 in the context of an allowance. Therefore, claims 1-2, 6-7, and 11-14 are allowed (as previously addressed).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEL M ULYSSE whose telephone number is (571)272-1228. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

April 20, 2022
/JAEL M ULYSSE/Primary Examiner, Art Unit 2477